Citation Nr: 0627387	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of cyst 
removal from teeth # 25 and #26.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Review of the service medical records reflects that the 
veteran underwent removal of a cyst (teeth numbers 25 and 26) 
in January 1983.  No residuals of this procedure were noted 
in the service medical records, to include at time of 
separation examination.  However, the veteran now reports 
that he has chronic residuals gum problems as a result.  He 
reports pain on a daily basis with the eating of food.  (See 
his September 2003 statement).  

The Board notes that the veteran has not been provided a 
dental examination to determine if there are current 
residuals of the inservice cyst removal.  Assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a 
dental examination.  The report of 
examination should include a detailed 
account of manifestations of periodontal 
disease found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the service dental records.  The 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current periodontal 
disease is related to the inservice cyst 
removal from teeth #25 and #26.  The 
claims folder must be made available and 
reviewed by the examiner in conjunction 
with the examination and notation of such 
should be made on the report.  

2.  Following the above, the RO must 
readjudicate the veteran's claim for 
service connection for residuals of cyst 
removal from teeth #25 and #26.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case (SSOC) 
must be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


